Citation Nr: 0309589	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability.  

3.  Entitlement to a rating higher than 30 percent for a 
service-connected hepatitis disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to August 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the RO.  
Historically, the veteran was notified that 
service connection was denied for a nervous condition in 
October 1972, and that service connection also was not 
established for an anxiety condition in April 1973.  In the 
November 1999 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder 
(inclusive of schizophrenia with depression).

For the reasons discussed below, the claims for service 
connection for an acquired psychiatric disability and for a 
rating higher than 30 percent for a 
service-connected hepatitis disability will be REMANDED for 
further development and consideration.






FINDINGS OF FACT

1.  In October 1972 and April 1973, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric condition because a chronic disability was not 
shown in service and the evidence did not otherwise show an 
etiological relationship of any sort to his military service.

2.  However, VA treatment records, examination reports, 
opinions, as well as the veteran's hearing testimony, 
received since the October 1972 and April 1973 RO decisions, 
show he now has multiple psychiatric diagnoses and indicate a 
possible nexus to service, as well as chronicity of 
symptomatology since service.

3.  Neither a current diagnosis with a nexus to service, nor 
evidence of chronicity of symptomatology, was of record at 
the time of the October 1972 and April 1973 RO decisions 
denying service connection for an acquired psychiatric 
disorder; so the additional evidence received since those 
decisions showing this is so significant that it must be 
considered in order to fairly decide the merits of 
this claim.


CONCLUSION OF LAW

New and material evidence has been submitted warranting the 
reopening of the claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of its enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See, too, 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed the underlying petition 
to reopen his claim in September 1999, and it was subject to 
the RO's November 1999 rating decision.  So the new 
regulation does not apply with respect to the definition of 
what constitutes new and material evidence.

Some of the provisions of the VCAA and implementing 
regulations do apply, particularly insofar as properly 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  But these provisions will 
be addressed in the REMAND following the ORDER officially 
reopening the claim.  And the veteran obviously is not 
prejudiced because the decision to reopen his claim is 
entirely favorable.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO initially notified the veteran that his claim for 
service connection for a nervous condition was denied in an 
October 1972 letter.  He was again notified that his claim 
for anxiety was denied in April 1973.  He did not appeal.  
Thus, to reopen his claim he must present evidence that is 
both new and material.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103.

The veteran filed his most recent petition to reopen his 
claim in September 1999.  Although the RO characterized the 
veteran's claim as one for "service connection," in the May 
2001 rating decision, after a review of that decision, as 
well as the November 1999 rating decision, the January 2000 
statement of the case (SOC) and the September 2000 
supplemental statement of the case (SSOC) (of which the 
veteran was notified in May 2001), it is clear that the RO 
has not reopened the veteran's claim, and that the Board 
still must determine whether new and material evidence has 
been submitted.   Additionally, this determination affects 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  Compare 38 U.S.C.A. §§ 7105(c) and 
5108 with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted. 

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist-VCAA included, 
has been fulfilled.  

The evidence submitted since the October 1972 notice includes 
VA outpatient treatment records, the veteran's hearing 
testimony, conducted in June 2000, and a VA mental disorder 
examination, dated October 2000.  

This evidence is new since it contains important information 
not previously known concerning the veteran's current mental 
state, and its potential connection to service.  

First, it shows evidence of diagnoses not previously of 
record.  Additionally, the October 2000 VA examination 
report, in particular, reflects evidence of a potential nexus 
between the veteran's currently diagnosed depressive disorder 
and the depressive reaction he manifested in service, as 
noted in his service medical records (SMRs).  

Also, the veteran testified at his personal hearing that, 
although he was hospitalized in service, and ultimately 
discharged for hepatitis on the basis of physical disability, 
during those four months of inpatient evaluation he was 
additionally assessed with a nervous or psychiatric 
condition.  His discharge summary from that hospitalization 
is of record and shows three diagnoses-none of which is 
pertinent to his current appeal.  But the discharge summary 
also includes a blank line after the heading for a fourth 
diagnosis-suggesting another additional diagnosis, possibly 
psychiatric, may have been made.  This simply cannot be 
determined based on the available information, though, so 
that facility must be contacted to determine if indeed all of 
the records in question have been submitted.

The veteran also alleges, in essence, that he was a 
disciplinary problem during service, and that after his 
alleged psychotic break, his fellow service members were 
charged with making sure that he did not have access to a 
weapon, at any time. 

Read together, then, this evidence is not only new, 
but also material to the case.

Although the RO did not ultimately find the above evidence 
persuasive, when it evaluated the probative value of the 
newly submitted evidence (but without reopening the claim), 
as alluded to earlier, the newly submitted evidence is 
presumed to be credible-albeit only for the limited purpose 
of determining whether new and material evidence has been 
submitted.  See Justus, 3 Vet. App. at 513.  So the claim for 
service connection for an acquired psychiatric disorder must 
be reopened because of the opinion of a cause-and-effect 
relationship between the current symptoms and the veteran's 
service was not of record at the time of the last final 
denial of the claim.  Nor was it even of record at the time 
of the last final denial of the petition to reopen the claim, 
so this additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the claim is reopened and, to this extent only, the 
appeal is granted.


ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for an acquired 
psychiatric disability is granted, subject to the further 
development necessary to properly adjudicate this claim.


REMAND

After a preliminary review of the record, it appears that 
much development remains to be done in this case.  
Unfortunately, then, a remand is required so this additional 
development may be undertaken by the RO in order to fulfill 
VA's duty to assist the veteran with his claims.  

As alluded to earlier, during the pendency of this appeal 
there were significant changes in the law.  In addition to 
creating new definitions of what constitutes "new" and 
"material" evidence, the VCAA also includes requirements 
pertaining to VA's preliminary notification and duty to 
assist claimants.  Historically, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted by Congress and 
signed into law in November 2000.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were subsequently 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The VCAA requires, in part, that VA notify the claimant of 
information and evidence, not previously provided, that is 
necessary to substantiate a claim-where at least a 
substantially complete application has been submitted.  As 
part of this notice, VA shall indicate which portion of this 
evidence is to be provided by the claimant, and which part VA 
will assist in obtaining.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, there apparently is quite a bit of relevant evidence 
not currently of record, which may be probative and, indeed, 
even dispositive of the issues remaining on appeal.  So 
attempts must be made to obtain this additional evidence.

A very recent decision by the U.S. Court of Appeals for the 
Federal Circuit discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  
See Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S.App. LEXIS 
8275 (Fed. Cir. May 1, 2003) (holding notice provision 
contained in 38 C.F.R. § 19.9(a)(2) invalid, as it operates 
with 38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. 
§ 7104(a), and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

First, with respect to the acquired psychiatric disorder, the 
Board notes that the veteran testified that he did receive 
treatment during service for a nervous disorder, during his 
four-month period of hospitalization for another disability 
at General Leonard Wood Army Hospital.  Although a short 
narrative summary of that period of hospitalization is part 
of his service medical records (SMRs), the notes, examination 
reports, or treatment records conducted during that 
hospitalization are not.  The RO should attempt, then, to 
obtain those records directly from this governmental 
facility.  

A review of the veteran's SMRs also reveals that he was 
assessed with a mild depressive reaction in August 1971, 
which was to be treated with medication.  No further entries 
are shown, however.  Additionally, the veteran's 
representative has argued that the veteran had a psychotic 
break down in service, and the veteran testified that he was 
even suicidal.  The RO should therefore ask NPRC for his 
service psychiatric files, or for in-service psychiatric 
hospitalizations (not SMRs).

Additionally, the veteran claims that he had ongoing 
difficulties in performing his duties during service because 
of a nervous disorder.  Although his SMRs do not necessarily 
confirm this, his personnel records might.  So they should be 
obtained.

Turning to the veteran's claim for an increased evaluation 
for his hepatitis disability, the Board notes that the 
regulations pertaining to liver injury were changed, 
effective July 2001, and that the veteran was not notified of 
this change, nor was a determination made reflecting which 
regulation may be more favorable to him.  Karnas, 1 Vet. App. 
at 312-13; see also Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).

Additionally, although the veteran was mailed notice of the 
supplemental statement of the case (SSOC) in May 2001, the 
date on the document itself is September 2000.  This appears 
to be the most recent SSOC of record, and it does not appear 
the veteran has been apprised of the notice and duty to 
assist provisions of the VCAA.  

Further, new evidence has been received on the issue of the 
veteran's service-connected hepatitis disability, in November 
2002, and it appears that this new evidence triggers 
consideration and determination of the appropriate diagnostic 
criteria under the new set of regulations discussed above.  
See 38 C.F.R. § 4.112 and 4.114, 66 FR 29486-89 (2001).  

Additionally, the veteran's representative has aptly noted 
that there are also additional Social Security Records that 
should be obtained in this case.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Last, it appears that the RO may be mailing the veteran 
documents at an outdated address.  The RO should note the 
discrepancies in the address provided by the veteran in 
response to the June 2001 award letter mailed to him by the 
RO, and the address used by the RO as the veteran's current 
mailing address, and determine which address is correct.  
Then, the RO should re-mail the notices it sent to the old 
address, if applicable, to include the hearing clarification 
documents.  

Thus, for all of these varied reasons, including the facts 
that:  (1) additional evidence has been received, without a 
wavier, and without consideration by the RO; and that: 
(2) the RO has not notified the veteran of the VCAA; the 
Board concludes that it has no choice but to remand the case 
for further development by the RO, pursuant to the directives 
established in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 
U.S.App. LEXIS 8275 (Fed. Cir. May 1, 2003). 

Therefore, this case is REMANDED to the RO for the following 
development and consideration: 

1.  From the NPRC, the RO should obtain 
both the veteran's personnel records and 
his service psychiatric records or in-
service psychiatric hospitalizations (not 
SMRs).  If these records cannot be 
obtained, or simply do not exists, then 
this must be documented in the claims 
file.

2.  From General Leonard Wood Army 
Hospital, the RO should obtain the 
veteran's complete medical file from his 
hospitalization from 1971-1972, asking 
the hospital to recall all retired 
records, records maintained in electronic 
databases and microfiche, and stored in 
off-site storage facilities.  



3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of that agency's decision 
concerning the veteran's claim for 
disability benefits and/or supplemental 
security income.  This includes copies of 
the medical records considered in making 
the determination.

4.  The RO should clarify the veteran's 
current address, and re-confirm his 
withdrawal of further hearings.  The RO 
should also provide him a copy of VBA's 
VCAA notice letter.  Assure that all 
notice and development required by the 
VCAA has been done.

5.  The RO should also notify the veteran 
of the new regulations at 38 C.F.R. 
§ 4.112 and 38 C.F.R. § 4.114, 66 FR 
29486-89, review the evidence, determine 
which regulation is more favorable to the 
veteran, if any, and if any development 
is incomplete, or if the examination 
report does not contain sufficient 
information, take corrective action 
before readjudicating the claim.  

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, prepare a SSOC and send it to the 
veteran and his representative.  
Also provide an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is further informed. The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process. No inference should be drawn regarding 
the final disposition of the claims as a result of this 
action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


